Citation Nr: 1145896	
Decision Date: 12/15/11    Archive Date: 12/21/11	

DOCKET NO.  08-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for retinal occlusion of the left eye, claimed as secondary to an acquired psychiatric disorder, including posttraumatic stress disorder.

3.  Entitlement to service connection for hepatitis A.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an increased (compensable) evaluation for chronic, serum-type hepatitis (hepatitis B).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

This case was previously before the Board in June 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

This appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.

REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder), a left eye retinal occlusion, and for hepatitis A and C.  He contends that his current psychiatric disability had its origin during, or is in some way the result of, his period of active military service.  It is further contended that, as a result of the aforementioned psychiatric disorder, the Veteran engaged in extensive drug and/or alcohol abuse, as a result of which he developed both hepatitis A and C.  According to the Veteran, cardiovascular disease resulting from that same drug and/or alcohol abuse precipitated the release of a plaque, resulting in the aforementioned retinal occlusion of the Veteran's left eye.  Finally, it is contended that current manifestations of the Veteran's service-connected hepatitis B are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable evaluation now assigned.  

As regards the Veteran's claimed psychiatric disorder, the Board notes that all efforts to verify his claimed inservice stressors have proven unsuccessful.  Nonetheless, since his service discharge, he has, in fact, received a diagnosis (although only in an outpatient context) of posttraumatic stress disorder.  Significantly, the Veteran has also been diagnosed with other psychiatric diagnoses, including major depressive disorder, anxiety disorder, mood disorder, dysthymia, and bipolar disorder.  Moreover, in recently submitted statements of March 2010, a VA psychiatrist and fee-basis social worker have indicated that, in their opinions, the Veteran's psychiatric disorders (including posttraumatic stress disorder) may in some way be the result of his period of active military service.  Unfortunately, the Veteran has yet to undergo a VA psychiatric examination for the purpose of determining the etiology of any diagnosed psychiatric disorder.  Under the circumstances, the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and given the ambiguity surrounding the etiology of the Veteran's current psychiatric disorder, the Board finds that such an examination is appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); .  

As regards the claim of entitlement to service connection for a left eye retinal occlusion, the Board notes that, during the course of a private cardiovascular evaluation in December 2006, it was noted that the Veteran was suffering from "left eye blood and status post retinal occlusion."  Further noted was that, on October 13, 2003, a Dr. Thomas Cesarood had performed a left anterior chamber paracentesis, while on June 23, 2005, a Dr. Lu had performed a periretinal photocoagulation of the Veteran's left eye.  Significantly, records of these procedures are not at this time a part of the claims folder, and must be obtained prior to a final adjudication of the claim for service connection.

Turning to the issues of entitlement to service connection for hepatitis A and C, the Board notes that service connection is currently in effect for serum-type chronic hepatitis, which is to say, hepatitis B, which had its origin during the Veteran's period of active military service.  While at the time of a VA medical examination in December 2006, the examiner indicated that the Veteran's hepatitis B and C were most likely the result of polysubstance abuse, no opinion was offered as to the origin of his claimed hepatitis A.  Nor was any opinion given regarding whether the polysubstance abuse which apparently led to the Veteran's hepatitis B and C was itself in some way related to a psychiatric disability or disabilities.  Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claims for service connection for hepatitis A and C.  

Finally, turning to the issue of entitlement to an increased evaluation for service connected hepatitis B, the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in December 2006, at this time, almost five years ago.  Moreover, during the course of a videoconference hearing before the undersigned in March 2010, the Veteran described various ongoing symptomatology arguably attributable to his service-connected hepatitis B.  Under the circumstances, the Board is of the opinion that a contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App.400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address of the aforementioned Drs. Cesarood and Lu who performed the October 13, 2003 and June 23, 2005 eye surgeries.  Following receipt of that information, the RO/AMC should contact those physicians, and request that they provide copies of any and all records pertaining to their treatment of the Veteran's left eye retinal occlusion.  The Veteran must be requested to sign any necessary authorizations for release of such private medical records to VA.  All attempts to procure those records must be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records dated since December 2007 should be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign any necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded a VA psychiatric examination, as well as other VA examinations by appropriate physician specialists, in order to accurately determine the exact nature and etiology of any diagnosed psychiatric disorder, left eye retinal occlusion, and hepatitis A and C; as well as the current severity of his service-connected hepatitis B.  The Veteran must be given adequate notice of the date and place of all examinations.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  Moreover, it should also be indicated whether any notice which was sent was returned as undeliverable.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the psychiatric examination, the examining physician must specifically opine whether any diagnosed acquired psychiatric disorder (other than posttraumatic stress disorder) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In rendering this opinion, the examining physician must take into account the Veteran's preservice history, his longstanding history of polysubstance abuse, and the fact that service treatment records show no evidence whatsoever of an acquired psychiatric disorder.  

If and only if it is determined that the Veteran suffers from a chronic acquired psychiatric disorder which had its origin during, or is in some way the result of, his period of active military service, the examining physician must opine whether the Veteran's longstanding drug and/or alcohol abuse is causally related to that acquired psychiatric disorder.  

If it is determined that the Veteran's longstanding polysubstance abuse is causally related to a service related acquired psychiatric disorder, an additional opinion is requested as to whether hepatitis A and C, and a left eye retinal occlusion are causally related to that polysubstance abuse.  

Following completion of any necessary examination, and in accordance with the latest AMIE worksheet for rating hepatitis B, the examining physician is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected hepatitis B.  The examiner must specifically address whether, due solely to hepatitis B, the appellant experiences intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the previous 12-month period.  

A complete rationale must be provided for any opinion offered.  All information and opinions must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of their examinations.

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC should then readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a left eye retinal occlusion, and hepatitis A and C; as well as his claim of entitlement to a compensable evaluation for hepatitis B.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since the July 2011 supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



